     Case 1:18-cv-01623-NONE-SKO Document 47 Filed 10/26/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    JARED M. VILLERY,                                Case No. 1:18-cv-01623-NONE-SKO (PC)

12                       Plaintiff,
                                                       ORDER GRANTING PLAINTIFF’S
13            v.                                       MOTION FOR LEAVE TO FILE A
                                                       FIRST AMENDED COMPLAINT
14    D. CROUNSE, et al.,
                                                       (Doc. 41)
15                       Defendants.
16

17          On August 10, 2020, Plaintiff filed a motion for leave to file a first amended complaint,
18   pursuant to Federal Rule of Civil Procedure 15 and Local Rule 220. (Doc. 41.) Plaintiff seeks to
19   add two defendants and one cause of action. (Id. at 1-2.) Defendants have not filed an opposition
20   or a statement of non-opposition to Plaintiff’s motion, and the time to do so has passed. See Local
21   Rule 230(l).
22          Leave to amend a pleading “is entrusted to the sound discretion of the trial court,”
23   Pisciotta v. Teledyne Indus., Inc., 91 F.3d 1326, 1331 (9th Cir. 1996), and “[t]he court should
24   freely give leave when justice so requires,” Fed. R. Civ. P. 15(a)(2). In exercising its “discretion,
25   a court must be guided by the underlying purpose of Rule 15 to facilitate decision on the merits,
26   rather than on the pleadings or technicalities…. Accordingly, Rule 15’s policy of favoring
27   amendments to pleadings should be applied with extreme liberality.” United States v. Webb, 655
28   F.2d 977, 979 (9th Cir. 1981) (internal quotation marks and citations omitted).
     Case 1:18-cv-01623-NONE-SKO Document 47 Filed 10/26/20 Page 2 of 2


 1            Upon review of Plaintiff’s motion, including the proposed first amended complaint

 2   attached thereto, the Court finds good cause to grant the motion. Accordingly, the Court

 3   ORDERS:

 4               1. Plaintiff’s motion for leave to file a first amended complaint (Doc. 41) is

 5                   GRANTED;

 6               2. Plaintiff shall file his first amended complaint within 21 days of the date of

 7                   service of this order; and

 8               3. The Court will issue an order directing service on any newly-added defendants, as

 9                   appropriate. The currently-named defendants need not file a responsive pleading to
10                   the first amended complaint until the date on which the added defendants are

11                   ordered to do so in the order directing service.

12
     IT IS SO ORDERED.
13

14   Dated:     October 23, 2020                                   /s/   Sheila K. Oberto            .
                                                         UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                        2
